UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly period ended June 30, 2016 Commission file number 001-35296 FARMERS NATIONAL BANC CORP. (Exact name of registrant as specified in its charter) OHIO 34-1371693 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No) 20 South Broad Street Canfield, OH (Address of principal executive offices) (Zip Code) (330) 533-3341 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatJuly 31,2016 Common Stock, No Par Value 27,047,664shares PageNumber PART I - FINANCIAL INFORMATION Item1 Financial Statements (Unaudited) Included in Part I of this report: Farmers National Banc Corp. and Subsidiaries Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statement of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item3 Quantitative and Qualitative Disclosures About Market Risk 44 Item4 Controls and Procedures 45 PART II - OTHER INFORMATION 45 Item1 Legal Proceedings 45 Item1A Risk Factors 45 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 45 Item3 Defaults Upon Senior Securities 45 Item4 Mine Safety Disclosures 45 Item5 Other Information 45 Item6 Exhibits 46 SIGNATURES 47 10-Q Certifications Section906 Certifications 1 CONSOLIDATED BALANCE SHEETS FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (InThousandsofDollars) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other TOTAL CASH AND CASH EQUIVALENTS Securities available for sale Loans held for sale Loans Less allowance for loan losses NET LOANS Premises and equipment, net Goodwill Other intangibles Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing TOTAL DEPOSITS Short-term borrowings Long-term borrowings Other liabilities TOTAL LIABILITIES Commitments and contingent liabilities Stockholders' Equity: Common Stock - Authorized 35,000,000 shares; issued 27,713,811 in 2016 and 27,590,531 in 2015 Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 666,147 shares in 2016 and 646,247 in 2015 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes 2 CONSOLIDATED STATEMENTS OF INCOME FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands except Per Share Data) For the Three Months Ended For the Six Months Ended (Unaudited) June 30, June 30, June 30, June 30, INTEREST AND DIVIDEND INCOME Loans, including fees $ Taxable securities Tax exempt securities Dividends 46 94 Federal funds sold and other interest income 27 6 65 11 TOTAL INTEREST AND DIVIDEND INCOME INTEREST EXPENSE Deposits Short-term borrowings 16 27 Long-term borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Bank owned life insurance income Trust fees Insurance agency commissions Security gains 41 35 41 45 Retirement plan consulting fees Investment commissions Net gains on sale of loans Debit card interchange fees Other operating income TOTAL NONINTEREST INCOME NONINTEREST EXPENSES Salaries and employee benefits Occupancy and equipment State and local taxes Professional fees Merger related costs Advertising FDIC insurance Intangible amortization Core processing charges Other operating expenses TOTAL NONINTEREST EXPENSES INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ EARNINGS PER SHARE - basic and diluted $ See accompanying notes 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands of Dollars) For the Three Months Ended For the Six Months Ended (Unaudited) June 30, June 30, June 30, June 30, NET INCOME $ Other comprehensive income (loss): Net unrealized holding gains (losses) on available for sale securities ) ) Reclassification adjustment for (gains) realized in income ) Net unrealized holding gains (losses) ) ) Income tax effect ) ) Other comprehensive income (loss), net of tax ) ) TOTAL COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ See accompanying notes 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (InThousandsofDollars) (Unaudited) For the Six Months Ended June 30, 2016 COMMON STOCK Beginning balance $ Issued 123,280 shares as part of business combination Stock compensation expense for 383,222 unvested shares Ending balance RETAINED EARNINGS Beginning balance Net income Dividends declared at $.04 per share ) Ending balance ACCUMULATED OTHER COMPREHENSIVE INCOME Beginning balance Other comprehensive income Ending balance TREASURY STOCK, AT COST Beginning balance ) Purchased 19,900 shares ) Ending balance ) TOTAL STOCKHOLDERS' EQUITY $ See accompanying notes. 5 CONSOLIDATED STATEMENTS OF CASH FLOWS FARMERS NATIONAL BANC CORP. AND SUBSIDIARIES (In Thousands of Dollars) Six Months Ended (Unaudited) June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for loan losses Depreciation and amortization Net amortization of securities Security gains ) ) Gain on asset sale ) 0 Stock compensation expense Loss on sale of other real estate owned 14 Earnings on bank owned life insurance ) ) Origination of loans held for sale ) ) Proceeds from loans held for sale Net gains on sale of loans ) ) Net change in other assets and liabilities ) ) NET CASH FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and repayments of securities available for sale Proceeds from sales of securities available for sale Purchases of securities available for sale ) ) Loan originations and payments, net ) ) Proceeds from sale of other real estate owned Purchase of bank owned life insurance 0 ) Proceeds from sale of real estate 0 Additions to premises and equipment ) ) Net cash (paid) received in business combinations ) NET CASH FROM INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Net change in deposits ) Net change in short-term borrowings Repayment of long-term borrowings ) ) New advances for long-term borrowings 0 Cash dividends paid ) ) Repurchase of common shares ) 0 NET CASH FROM FINANCING ACTIVITIES ) NET CHANGE IN CASH AND CASH EQUIVALENTS Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental noncash disclosures: Transfer of loans to other real estate $ $ Security purchases not settled $ $ Issuance of stock for business combinations $ $ See accompanying notes 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Principles of Consolidation: Farmers National Banc Corp. (“Company”) is a one-bank holding company registered under the Bank Holding Company Act of 1956, as amended. The Company provides full banking services through its nationally chartered subsidiary, The Farmers National Bank of Canfield (“Bank”).The Bank acquired Bowers Insurance Agency, Inc. (the “Bowers Group”) and consolidated the activity of the Bowers Group with Farmers National Insurance (“Insurance”) during 2016.The Company acquired First National Bank of Orrville (“First National Bank”) a subsidiary of National Bancshares Corporation (“NBOH”) and 1st National Community Bank (“FNCB”) a subsidiary of Tri-State 1st Banc, Inc. (“Tri-State”) during 2015 and consolidated all activity of both acquisitions within the Bank.The consolidated financial statements also include the accounts of the Farmers National Bank of Canfield’s subsidiaries; Farmers National Insurance and Farmers of Canfield Investment Co. (“Investments”).The Company provides trust services through its subsidiary, Farmers Trust Company (“Trust”), retirement consulting services through National Associates, Inc. (“NAI”) and insurance services through the Bank’s subsidiary, Insurance.The consolidated financial statements include the accounts of the Company, the Bank and its subsidiaries, along with Trust and NAI. All significant intercompany balances and transactions have been eliminated in the consolidation. Basis of Presentation: The unaudited condensed consolidated financial statements have been prepared in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. The financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2015 Annual Report to Shareholders included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015. The interim consolidated financial statements include all adjustments (consisting of only normal recurring items) that, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the periods presented. The results of operations for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year. Certain items included in the prior period financial statements were reclassified to conform to the current period presentation. There was no effect on net income or total stockholders’ equity. Estimates: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Segments: The Company provides a broad range of financial services to individuals and companies in northeastern Ohio. Operations are managed and financial performance is primarily aggregated and reported in three lines of business, the Bank segment, the Trust segment and the Retirement Consulting segment. Comprehensive Income: Comprehensive income consists of net income and other comprehensive income. Other comprehensive income consists of unrealized gains and losses on securities available for sale and changes in the funded status of the post-retirement health plan, which are recognized as separate components of equity, net of tax effects. For all periods presented there was no change in the funded status of the post-retirement health plan. New Accounting Standards: In June 2016, the FASB issued Accounting Standards Update ("ASU") 2016-13 - Financial Instruments - Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.The revised accounting guidance will remove all recognition thresholds and will require a company to recognize an allowance for credit losses for the difference between the amortized cost basis of a financial instrument and the amount of amortized cost that the company expects to collect over the instrument's contractual life.It also amends the credit loss measurement guidance for available-for-sale debt securities and beneficial interests in securitized financial assets.This new accounting guidance will be effective for interim and annual reporting periods beginning after December 15, 2019.Management is currently evaluating the impact of adopting this new accounting guidance on Company’s consolidated financial statements. 7 Business Combinations: On June 1, 2016, the Bank completed the acquisition of the Bowers Insurance Agency, Inc., and merged all activity of the Bowers Group with Insurance, the Bank’s wholly-owned insurance agency subsidiary.The Bowers Group is engage in selling insurance including commercial, farm, home, and auto property/casualty insurance and will help to meet the needs of all the Company’s customers.The transaction involved both cash and 123,280 shares of stock totaling $3.2 million, including up to $1.2 million of future payments, contingent upon Bowers Group meeting performance targets, with an estimated fair value at the acquisition date of $880 thousand. The acquisition is part of the Company’s plan to increase the levels of noninterest income and to complement the existing insurance services currently being offered. Goodwill of $1.8 million, which is recorded on the balance sheet, arising from the acquisition consisted largely of synergies and the cost savings resulting from the combining of the companies.The goodwill was determined not to be deductible for income tax purposes.The fair value of other intangible assets of $1.6 million is related to client relationships, company name and noncompetition agreements. The following table summarizes the consideration paid for Bowers Group and the amounts of the assets acquired and liabilities assumed on the closing date of the acquisition. (In Thousands of Dollars) Consideration Cash $ Stock Contingent consideration Fair value of total consideration transferred $ Fair value of assets acquired Cash $ 64 Premises and equipment Other assets 34 Total assets acquired Fair value of liabilities assumed Net assets acquired $ Assets and liabilities arising from acquisition Identified intangible assets Deferred tax liabilty ) Goodwill created Total net assets acquired $ Valuation of some assets acquired or created including intangible assets and goodwill are preliminary and could be subject to change.
